Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 08/28/2019. By this application,
Claims 1-17 are pending.

Information Disclosure Statement
The IDS filed on 08/28/2019 is considered and initialed by the examiner.

Allowable Subject Matter
Claims 10 and 12-15 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and the double patenting rejections are overcome.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to claim 10, if it is determined that all the write operation fields added before are different from the write operation field of its own, adding the write operation field of its own to the lock queue, and enabling the user library to complete the write operation on the allocated second data page, wherein the write operation field is adapted to record a range of file offsets 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-3, 7, and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Meshchaninov et al. (US 2013/0346718, hereafter Meshchaninov), in view of Lillibridge et al. (US 2018/0121371, hereafter Lillibridge)
	With respect to independent claim 1, Meshchaninov recites
	A data storage access method for persistent memory, comprising: (disclosing a data storage access method (abstract) for a flash storage device (paras 0024 and 0026) considered as a persistent memory) 
enabling a file system in a device (since the input/output activity conducted between the storage device and the application #202 managed and controlled by file system (para 0030) in a computing device (para 0016; fig. 2 and relevant texts); thereby, the method is assumed to enable the file system for conducting the input/output activity (see also para 0035)) to receive, in a kernel space, an access request of a user library, (disclosing the file system receives an access request from a user mode provider #206. The access request is received by the storage infrastructure driver #210 in the kernel space (fig. 2 and relevant texts); and the user mode provider #206 may be considered as a user library)
wherein the user library operates in a user mode, and (the user mode provider #206 sending requests to the storage infrastructure driver or kernel mode driver #208 on behalf of the application #202 (fig. 2 and relevant texts; para 0028); and thereby, the user mode provider may be considered as to operate in a user mode) the access request is initiated by a third-party application through the user library and (disclosing the access request is initiated by the  the access request carries an operation type; (disclosing the user mode may carry a direct access operation or an indirect access operation (para 0028))
if the operation type is particular operation, enabling the file system to allow the third-party application to directly access a persistent memory space of the device through the user library; and (disclosing if the operation type is particular operation, the method may enable to the file system to allow the application #202 to directly access a portion of the flash memory (paras 0023 and 0038) by utilizing the user mode provider #206 via path #212 (fig. 2 and relevant texts; para 0025)) 
if the operation type is not particular operation, enabling the file system to allow the third-party application to access the persistent memory space of the device through the user library and a kernel driver, wherein the kernel driver operates in a kernel mode. (disclosing if the operation type is not particular operation, the method may enable to the file system to allow the application #202 to indirectly access the portion of the flash memory (paras 0016 0023, and 0025-0026) by utilizing the user mode provider #206 and kernel mode driver #208 (fig. 2 and relevant texts); and the kernel mode driver #208 is assumed to operate in a kernel mode)
Meshchaninov recites
if the operation type is particular operation, enabling the file system to allow the third-party application to directly access a persistent memory space of the device 
if the operation type is not particular operation, enabling the file system to allow the third-party application to access the persistent memory space of the device through the user library and a kernel driver, wherein the kernel driver operates in a kernel mode
But Meshchaninov does not explicitly recite
if the operation type is read operation, enabling the file system to allow the third-party application to directly access a persistent memory space of the device	
if the operation type is not read operation, enabling the file system to allow the third-party application to access the persistent memory space of the device through the user library and a kernel thread, wherein the kernel thread operates in a kernel mode
	However, Lillibridge discloses a method for accessing memory by enabling a file system (paras 0020-0021), comprising:
if the operation type is read operation, enabling the file system to allow the third-party application to directly access a persistent memory space of the device	
(disclosing if an operation type is a read operation, the method allows user-level process to directly access the memory structure (para 0014)
if the operation type is not read operation, enabling the file system to allow the third-party application to access the persistent memory space of the device through the user library and a kernel thread, wherein the kernel thread operates in a kernel mode
(disclosing if an operation type is a write operation, the method may not allow user-level process to directly access the memory structure (para 0014), but may allow the user-level process to access the memory structure by making a request #118 through API #114 and a kernel thread #120, which is issued by kernel #112; wherein the kernel thread #120 is assumed 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for accessing memory of Meshchaninov, to include the method for accessing memory directly and indirectly of Lillibridge. Therefore, the combination discloses the subject matters required by claim 1. The person of ordinary skill in the art would have been motivated to apply the modification for preventing a crash of a process from compromising the entire operating system and improving system performance (Lillibridge, paras 0001 and 0012))

With respect to claim 2, the combination of Meshchaninov and Lillibridge recites
The method according to claim 1, wherein prior to enabling the file system in the device to receive, in the kernel space, the access request of the user library, the method comprises: mapping the persistent memory space of the device to a user space in a read-only mode. (Meshchaninov, disclosing mapping one or more memory regions of the computing device to user address space for direct access mode (para 0023); Lillibridge, disclosing mapping the memory structure to the address space of a user-level process in a read mode, which allows direct reading but excluding direct writing; and the read mode may be considered as a read-only mode (para 0014)) 

With respect to claim 3, the combination of Meshchaninov and Lillibridge recites
The method according to claim 2, wherein if the operation type is read operation, the enabling the file system to allow the third-party application to directly access persistent memory space of the device through the user library comprises: for the read operation, enabling the file system to allow the third-party application to directly index a file system image in the user space through the user library. (Meshchaninov, disclosing the application may perform file system indexing in response to an asynchronous input/output activity (para 0032); Lillibridge, disclosing the method for reading the file system #108 in response to a direct read operation; where reading the file system #108 is reading an image of the file system #108 (paras 0014 and 0028). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for accessing memory of Meshchaninov, to include the method for accessing memory directly and indirectly of Lillibridge. Therefore, the combination discloses for the read operation, enabling the file system to allow the third-party application to directly index a file system image in the user space through the user library. The person of ordinary skill in the art would have been motivated to apply the modification for preventing a crash of a process from compromising the entire operating system and improving system performance (Lillibridge, paras 0001 and 0012))

With respect to claim 7, the combination of Meshchaninov and Lillibridge recites
The method according to claim 1, wherein the operation type that is not read operation is at least one of write operation and modification operation. (Lillibridge, disclosing if an operation type is a write operation, the method may not allow user-level process to directly access the memory structure (para 0014), but may allow the user-level process to 

With respect to claim 11, the combination of Meshchaninov and Lillibridge recites
The method according to claim 5, wherein if the operation type is not read operation, the enabling the file system to allow the third party application to access the persistent memory space of the device through the user library and the kernel thread comprises: (see the rejection for claim 1)
for a modification operation, enabling the user library to send a modification request to the kernel thread, and enabling the kernel thread to perform corresponding modification according to the modification request. (according to the rejection for claim 1, except for read operation, the combination of Meshchaninov and Lillibridge discloses if the operation type is not read operation, enabling the file system to allow the third-party application to access the persistent memory space of the device through the user library and a kernel thread, wherein the kernel thread operates in a kernel mode; where an operation type may be a write operation, which may be considered as a modification operation) 

Claim 4 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Meshchaninov et al. (US 2013/0346718, hereafter Meshchaninov), in view of Lillibridge et al. (US 2018/0121371, hereafter Lillibridge), as applied to claim 1 above, in view of Kim (US 2015/0242254)

The method according to claim 1, wherein the user library communicates with the kernel thread through a storage infrastructure driver; (Meshchaninov, disclosing the user mode provider #206 and the kernel mode driver #208 communicates with each other via the storage infrastructure driver #210 (fig. 2 and relevant texts))
the storage infrastructure driver communicates message which is used by the user library and the kernel thread. (Meshchaninov, disclosing the storage infrastructure driver #210 communicates requests between the user mode provider #206 and the kernel mode driver #208 (fig. 2 and relevant texts)
The combination of Meshchaninov and Lillibridge recites
the storage infrastructure driver communicates message which is used by the user library and the kernel thread 
the shared message pool is a shared memory area for messages which is used by the user library and the kernel thread in common
But the combination of Meshchaninov and Lillibridge does not explicitly recites
the user library communicates with the kernel thread through a shared message pool
the shared message pool is a shared memory area for messages which is used by the user library and the kernel thread in common
However, Kim discloses a method for message communications between threads of a plurality of processors and a message polling thread #320 from a kernel, comprising: (paras 0005-0006)
the user library communicates with the kernel thread through a shared message pool

the shared message pool is a shared memory area for messages which is used by the user library and the kernel thread in common 
(disclosing the message waiting queue is a shared memory area of the shared memory (para 0005). Since the threads of the processors and the message polling thread #320 access the message waiting queue for messages; and thereby, the message waiting queue is commonly accessed by the threads and the message polling thread #320). Thus, this method is analogous to what has been done by the combination of Meshchaninov and Lillibridge. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for communications between the user mode provider and the kernel of Meshchaninov, to include the method for communications between the threads of the processors and the message polling thread of Kim. Therefore, the combination discloses the user library communicates with the kernel thread through a shared message pool; and the shared message pool is a shared memory area for messages which is used by the user library and the kernel thread in common. The person of ordinary skill in the art would have been motivated to apply the modification for improving system processing throughput; and thereby, improved system performance (Kim para 0003))

Claim 5 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Meshchaninov et al. (US 2013/0346718, hereafter Meshchaninov), in view of Lillibridge et al. (US 2018/0121371, hereafter Lillibridge), and in view of in view of Kim (US 2015/0242254), as applied to claim 4 above, in view of Coyte et al. (US 2009/0073981, hereafter Coyte), and in view of Masputra et al. (US 2019/0306282, hereafter Masputra)
With respect to claim 5, the combination of Meshchaninov, Lillibridge, and Kim recites
The method according to claim 4, wherein the method further comprises: enabling a plurality of the user libraries to send a plurality of different access requests to the kernel thread through the shared message pool; (Kim, disclosing the plurality of processors sending a plurality of different requests to the message polling thread #320 through the message waiting queue (paras 0005-0006)
enabling the kernel thread to process the plurality of different access requests in order of priority, and (Kim, disclosing the message polling thread receiving the messages from the plurality of processors in order of high priorities by monitoring the message waiting queue, and processing the message having highest priority (para 0018)
But the combination of Meshchaninov, Lillibridge, and Kim does not explicitly recite
enabling the kernel thread to process the plurality of different access requests in a batch, and 
adding a log-structured metadata modification history in a batch, wherein the log-structured metadata modification history is adapted to record information related to modified metadata and is stored in the persistent memory space; and 
after processing the plurality of different access requests, enabling the kernel thread to return processing results to the user libraries through the shared message pool in a batch
However, Masputra discloses a method for data transfer, comprising: (abstract)
enabling the kernel thread to process the plurality of different access requests in a batch, and (disclosing facilitating a ring based transfer mechanism, the user and kernel process may process a plurality of requests/threads for allocations and deallocation operations in a batch fashion (para 0333; figs. 5-7 and relevant texts)
adding a log-structured metadata modification history in a batch, wherein the log-structured metadata modification history is adapted to record information related to modified metadata and is stored in the persistent memory space; and 
(disclosing during processing the batch of the requests, the method provides file descriptors with the batch of the requests (paras 0153-0155). Since a descriptor may include “include one or more of type, size, address, tag, flag, headers, footers, metadata, structural links to other data descriptors or locations, and/or any other number of format or construction information” (para 0154; see also para 0426). The method discloses a single file descriptor may encompass multiple flows, “1:N mapping” (para 0293) considered as metadata; and since a flow state may be updated dynamically by a flow tracker (paras 0044 and 0050); and thereby, the file descriptor may be considered as a log-structured metadata modification history stored with the batch of requests in the memory of the USNSI channels (paras 0029 and 0050)
after processing the plurality of different access requests, enabling the kernel thread to return processing results to the user libraries through the shared message pool in a batch
(disclosing return the request object to the process via a ring (para 0254 and 0332) in a bash fashion (paras 0059 and 0333). Thus this method is analogous to what has been done by the combination of Meshchaninov, Lillibridge, and Kim.


Claim 6 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Meshchaninov et al. (US 2013/0346718, hereafter Meshchaninov), in view of Lillibridge et al. (US 2018/0121371, hereafter Lillibridge), and in view of in view of Kim (US 2015/0242254), and further in view of Coyte et al. (US 2009/0073981, hereafter Coyte), and further in view of Aguilera et al. (US 2007/0288587, hereafter Aguilera), as applied to claim 4 above, in view of Dong et al. (US 2013/0132627, hereafter Dong)
With respect to claim 6, the combination of Meshchaninov, Lillibridge, Kim, Coyte, and Aguilera recites
The method according to claim 4, wherein the method further comprises: enabling the user libraries to apply message areas for their processes in the shared message pool, (Meshchaninov, disclosing initializing the storage device (para 0029); Kim, the disclosure of the processors insert messages into the message waiting queue #310, and priority is assigned to each of the messages (paras 0052-0055) suggest that the processors apply message areas for their processes in the message waiting queue #310)
enabling the user libraries to copy new messages to the message areas and (Kim, disclosing the processors insert messages into the message waiting queue #310; and the messages may be considered as new messages (paras 0052-0055)) set request status fields to validate the new messages; (Kim, disclosing setting priority fields to assign priority to the new messages (para 0053); Aguilera, the disclosure of “In at least one alternative embodiment, the structure of the batched transaction instruction set 320 is pre-established to provide a shell structure for a write subset 322, a compare subset 324 and a read subset 326, into which valid members are added. A non-valid member is one having null for the memory address and memory address range, which effectively results in an empty subset. Use of the pre-defined shell structure may in certain embodiments be advantageous in reducing overhead for the assembly of batched transaction instruction subset 300” (para 0042) suggests that a message when added to the batch would be evaluated whether the message is valid or not)
enabling the kernel thread to identify the validated new messages in a polling manner; (Kim, disclosing having the kernel message polling thread to identify the highest priority message in a polling manner (paras 0005 and 0018)) 
enabling the kernel thread to return information after finishing processing of the validated new messages; and (Kim, disclosing processing the corresponding message having the highest priority (para 0018)
enabling the user libraries obtain the return information. (the disclosure of processing the corresponding message having the highest priority (para 0018) suggests that the corresponding processor may receive data corresponding to its corresponding message)
The combination recites
enabling the user libraries to apply message areas for their processes in the shared message pool
enabling the kernel thread to return information after finishing processing of the validated new messages
But the combination does not explicitly recite
enabling the user libraries to apply message areas for their processes in the shared message pool during initialization, wherein message areas for different processes are isolated from each other, and each process is only allowed to access the message area of its own
and
enabling the kernel thread to copy corresponding return information to the message areas and set message return values after finishing processing of the validated new messages
However, Dong discloses a method for utilizing a kernel-user shared memory for exchanging message between user threads and kernel threads (fig. 1 and relevant texts), comprising:
enabling the user libraries to apply message areas for their processes in the shared message pool during initialization 
(disclosing initialization of a portion of the kernel-user shared memory #110 associated with the user thread producer and consumer #106 and #108 (para 0022))
wherein message areas for different processes are isolated from each other, and each process is only allowed to access the message area of its own

enabling the kernel thread to copy corresponding return information to the message areas and set message return values after finishing processing of the validated new messages
 (disclosing the kernel thread #102 setting flags when returning data to the receive buffer #114 after finishing processing a message received from send buffer #112 (para 0020; fig. 1 and relevant texts). the disclosure of writing the data to the receive buffer #114 indicates that the kernel thread #102 is to copy the data to the receive buffer #114)
enabling the user libraries to query the message return values in a polling manner to obtain the return information (the disclosure of the user thread #108 may be required to obtain the lock2 for accessing the data returned by the kernel thread #102 in the receive buffer #114 (para 0022; fig. 1 and relevant texts) suggests that the process of obtaining or granting the lock2 may be considered as a polling process (para 0007). Thus, this method is analogous to what has been done by the combination.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for receiving and processing user threads of the combination, to include the method for receiving and processing user threads of Dong. Therefore, the combination discloses all the subject matters of claim 6. The person of ordinary skill in the art would have been motivated to apply the modification for preventing detrimental to high performance systems; and thereby, improved performance of the systems (Dong, para 0016))

Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Meshchaninov et al. (US 2013/0346718, hereafter Meshchaninov), in view of Lillibridge et al. (US 2018/0121371, hereafter Lillibridge), as applied to claim 7 above, in view of Vertes et al. (US 2009/0254724, hereafter Vertes), and in view of Durham et al. (US 2009/0327575, hereafter Durham)
With respect to claim 8, the combination of Meshchaninov and Lillibridge recites
The method according to claim 7, wherein if the operation type is not read operation, the enabling the file system to allow the third party application to access the persistent memory space of the device through the user library and the kernel thread comprises: (see the rejection for claim 1)
for the write operation, enabling the kernel thread to set a function in the kernel space to make a corresponding first data page writable; (Lillibridge, disclosing if an operation type is a write operation, the method may not allow user-level process to directly access the memory structure (para 0014), but may allow the user-level process to access the memory structure by making a request #118 through API #114 and a kernel thread #120, which is issued by kernel #112; wherein the kernel thread #120 is assumed to operate in a kernel mode (para 0022; fig. 1 and relevant texts). The disclosure suggests that the kernel may have a function to track page(s) for write operations in the kernel space)
enabling the user library to complete the write operation on the first data page; and (see the rejection for claim 1)
enabling the kernel thread to set the function for proper access. (since the kernel utilizing the function to manage memory access; thereby, it is assumed the kernel thread is to set the function for proper access) 
The combination of Meshchaninov and Lillibridge recites
for the write operation, enabling the kernel thread to set a function in the kernel space to make a corresponding first data page writable
and
enabling the kernel thread to set the function for proper access
But the combination of Meshchaninov and Lillibridge does not explicitly recite
for the write operation, enabling the kernel thread to set a first page entry of a page table in the kernel space to make a corresponding first data page writable, wherein the first data page is a memory area of fixed size in the persistent memory space
and
enabling the kernel thread to set the first page entry for proper access
However, Vertes discloses a method for utilizing page tables to monitor and allow a thread to access a page, comprising:
for the write operation, enabling the kernel thread to set a first page entry of a page table in the kernel space to make a corresponding first data page writable, wherein the first data page is a memory area of fixed size in the persistent memory space
(disclosing allowing multiple threads  #100 to access the same memory pages #160 and #165 through the page table (para 0038; see also paras 0016 and 0031-0033). Since a memory 
enabling the kernel thread to set the first page entry for proper access
(since the method utilizes the page table to control and manage memory access; and thereby, it is assumed that the kernel thread is to set and update the first page entry for proper access). Thus, this method is analogous to what has been done by the combination of Meshchaninov and Lillibridge.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for managing thread access of the combination of Meshchaninov and Lillibridge, to include the method for managing thread access of Vertes. Therefore, the combination discloses for the write operation, enabling the kernel thread to set a first page entry of a page table in the kernel space to make a corresponding first data page writable, wherein the first data page is a memory area of fixed size in the persistent memory space; and enabling the kernel thread to set the first page entry for proper access. The person of ordinary skill in the art would have been motivated to apply the modification for increasing efficiency of managing thread access; and thereby, improved system performance (Vertes, para 0003)
The combination of Meshchaninov, Lillibridge, and Vertes recites
enabling the kernel thread to set the first page entry for proper access
The combination of Meshchaninov, Lillibridge, and Vertes does not explicitly recite
enabling the kernel thread to reset the first page entry to make the first data page read-only

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for using page table to manage and control memory access of the combination of Meshchaninov, Lillibridge, and Vertes, to include the method for using page table to control and manage memory access of Durham. Therefore, the combination discloses enabling the kernel thread to reset the first page entry to make the first data page read-only. The person of ordinary skill in the art would have been motivated to apply the modification for preventing data from being loss or compromised; and thereby, improving data integrity and system reliability (Durham, para 0003))

Claim 9 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Meshchaninov et al. (US 2013/0346718, hereafter Meshchaninov), in view of Lillibridge et al. (US 2018/0121371, hereafter Lillibridge), as applied to claim 7, in view of Kim (US 2015/0242254), in view of Coyte et al. (US 2009/0073981, hereafter Coyte), in view of Masputra et al. (US 2019/0306282, hereafter Masputra), and in view of Vertes et al. (US 2009/0254724, hereafter Vertes), and further in view of Dong et al. (US 2013/0132627, hereafter Dong)
With respect to claim 9, the combination of Meshchaninov, Lillibridge, Kim, Masputra, Vertes, and Dong recites
The method according to claim 7, wherein the method further comprises: enabling the kernel thread to reserve a second data page for the user library (Vertes, the disclosure of using the page table(s) to control and manage threads to access memory pages (para 0038; see also paras 0016 and 0031-0033) suggests that Vertes may utilizes the page table to reserve a second memory page) in a batch and (Masputra, disclosing processing threads in a batch fashion (see the rejection for claim 5)) set an associated second page entry to make the second data page writable, wherein the second data page is a memory area of fixed size in the persistent memory space; (similar rejection for claims 5-8 are applied, mutatis mutandis, to claim 9)
wherein, if the operation type is not read operation, the enabling the file system to allow the third party application to access the persistent memory space of the device through the user library and the kernel thread comprises: (similar rejection for claim 1 is applied, mutatis mutandis, to claim 5)
for the write operation, enabling the user library to directly perform allocation in the reserved second data page and obtain a corresponding range lock directly in the user space; (similar rejection for claim 6 is applied, mutatis mutandis, to claim 9 in view of Dong)
enabling the user library to complete the write operation on the allocated second data page; and (similar rejection for claims 1 and 6 are applied, mutatis mutandis, to claim 9)
enabling the kernel thread to reset the second page entry of the newly written second data page as read-only and (similar rejection for claim 8 is applied, mutatis mutandis, to claim 9) release the range lock. (Dong, disclosing releasing the lock (para 0021))

Claim 10: objected.


Claims 16-17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Meshchaninov et al. (US 2013/0346718, hereafter Meshchaninov), in view of Lillibridge et al. (US 2018/0121371, hereafter Lillibridge), and in view of Kim (US 2015/0242254)
With respect to independent claim 16, Meshchaninov, Lillibridge, and Kim recites
A data storage access device (Meshchaninov, computing device #102) for persistent memory, comprising: (Meshchaninov, disclosing a flash storage device (paras 0024 and 0026) considered as a persistent memory)
a processor, (Meshchaninov, disclosing a processor (para 0016))
a storage, and (Meshchaninov, disclosing storage devices #104 (fig. 1))
a communication circuit, wherein: (Kim, disclosing a share message pool (see the rejection for claim 4))
the processor is coupled to the storage and the communication circuit, the storage comprises a persistent memory and a dynamic random access memory, and the processor, the memory and the communication circuit are capable of implementing steps of the method according to claim 1 while in operation. (similar rejection for claims 1 and 4 are applied, mutatis mutandis, to claim 16)

With respect to independent claim 17, Meshchaninov, Lillibridge, and Kim recites
An apparatus (Meshchaninov, disclosing an apparatus comprises a computing device #102 and storage devices #104 (abstract; fig. 1 and relevant texts)) with storage function on which program data is stored, wherein the program data, when being executed by a processor, (Meshchaninov, disclosing “a logical set of software code (e.g., processor-executable instructions) which, when executed, transfers the input/output requests from the application 202 to the storage device” (para 0043) implements steps of the method according to claim 1. (similar rejections for claims 1 and 4 are applied, mutatis mutandis, to claim 17)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/TT/

/RYAN BERTRAM/             Primary Examiner, Art Unit 2137